Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on December 22, 2021 has been entered and made of record.  Claims 1-12, 14-17, and 19-22 are pending and are being examined in this application.
Applicant’s arguments with respect to the 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:
In claim 14, the limitation “wherein linking the resource type comprises retrieving a resource table that includes the resource and the first metric data stored in a field of the resource table” should be corrected to “wherein linking the CI type and the resource type comprises retrieving a resource table that includes the resource and the first metric data stored in a field of the resource table.” Appropriate correction is required.
In claim 15, the limitation, “linking the resource type to an existing resource table that is stored within the database” should be corrected to “wherein linking the CI type and the resource type comprises linking the resource type to an existing resource table that is stored within the database.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, the limitation “wherein a second record of the plurality records stores a different one of the first metric data or the second metric data as compared to the first record” is indefinite because the antecedent basis for “plurality records” and “first record” is unclear. For purposes of examination, this limitation will be interpreted as “wherein a second record of the second plurality of records stores a different one of the first metric data or the second metric data as compared to the first record of the second plurality of records.” Appropriate correction is required.
In claim 22, the limitation “determining that the first table comprises one or more null fields based on fourth data displayed in a second record of the plurality of records of the first table” is indefinite because there is no reference to first, second, or third data preceding “fourth data.” Also, there is no antecedent basis for “plurality of records.” Further, the “based on...” clause of the limitation does not appear to have anything to do with determining null fields. For purposes of examination, this limitation will be interpreted as “determining that the first table comprises one or more null fields

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 11-13, 16, and 17 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Kakeda et al. (US Pub. 20120266177).
Referring to claim 1, Kakeda discloses a system for outputting metric data related to one or more resources, comprising: 
a non-transitory, machine-readable medium [fig. 1, memory 0132]; 
a client instance [fig. 1, storage device 0101] hosted by one or more data centers [fig. 1, host 0107], wherein the client instance is accessible by one or more remote client networks [fig. 1, note the SANs]; and 
a database accessible by the client instance [fig. 1, auxiliary storage device 0133], wherein the system comprises a processor configured to execute instructions stored in the non-transitory, machine-readable medium to perform operations [fig. 1, CPU 0131 within management server 0103] comprising: 
receiving a request to track metric data related to a resource [fig. 19; par. 175; note drop down menu for requesting details about a selected storage pool]; 
identifying a first table from a database accessible by the client instance based at least in part on data associated with the request [fig. 19; par. 175; based on the request, logical volumes constituting the selected storage pool are displayed with associated performance information], wherein the first table comprises a first plurality of records each storing information associated with a different configuration item (CI) [fig. 19; the details of the selected storage pool are retrieved from a Pool Configuration Logical Volume, each record of the table comprising details about a different storage pool], wherein a first record of the first plurality of records stores data associated with a first configuration item (CI) [fig. 19; note the different volumes (e.g., Volume 1)], a first metric data associated with the resource associated with the first CI [fig. 19; note different performance values associated with each resource associated with each volume (e.g., Processor > Busy Rate: 40%)], and second metric data associated with one or more additional resources associated with the first CI [fig. 19; note the different performance values associated with each resource associated with each volume (e.g., Cache > Hit Rate: 40%)]; 
identifying a CI type of the first CI [fig. 19; each volume is associated with a storage pool (e.g., Volume 1 is associated with Storage A)]; 
identifying a resource type associated with the CI type of the first CI [figs. 9 and 19; each resource has a resource type (e.g., Processor/CPU, Cache) associated with a storage pool (e.g., Storage A)] based at least in part on a resource abstraction layer accessible by the client instance, wherein the resource abstraction layer comprises relationships between a plurality of CI types and a plurality of resource types [figs. 9 and 19; note associations between different storage pools and different resource types]; and 
generating a second table that links the CI type and the resource type [fig. 9; note association between the selected storage pool (e.g., Storage A) and corresponding resource types (e.g., CPU, Cache)], wherein the second table comprises a second plurality of records each storing information associated with a different resource and CI combination [fig. 9; each record of the table comprises performance values associated with different resource and volume combinations (note that each storage pool is associated with different volumes as shown in fig. 19) with corresponding resources], wherein the information associated with the different resource and CI combination comprises one of the first metric data or the second metric data [fig. 9; each record of the table includes the different performance values (e.g., CPU > Busy Rate: 40%, Cache > Hit Rate: 40%)].
Referring to claim 2, Kakeda discloses wherein the resource abstraction layer is a resource table comprising a plurality of records each including a first field having data indicative of a resource associated with the plurality of resource types, and the plurality of records each including a second field having data indicative of a CI of the plurality of CI types [fig. 19; note association between resources and volumes].
Referring to claim 3, Kakeda discloses wherein identifying the resource type associated with the type of CI comprises: identifying data indicative of a resource type, wherein the data indicative of the resource type is stored in a first field of a record of the plurality of records in the resource table; and identifying data indicative of the type of the CI, wherein the data indicative of the type of the CI is stored in a second field of the record the resource table [fig. 9; note association between resource types and storage pools].
Referring to claim 4, Kakeda discloses wherein the first metric data relates to an operational capacity of the resource [par. 86; “Hit Rate is information indicating the proportion of data that can be returned from the cache when the I/O request is received. Busy Rate in the RAID group is information indicating the period of data reading after the reception of a data read command, in other words, the extent of the operation of the head in the data reading (operation time) while the disk device constituting the storage device is rotating”].
Referring to claim 5, Kakeda discloses wherein the resource is a type of hardware asset [figs. 9 and 19; processor and cache are types of hardware].
Referring to claim 9, Kakeda discloses wherein identifying the resource type associated with the CI is based at least in part on a comparison of the CI type with a record of the resource abstraction layer [figs. 9 and 19; note associations between resource types, volumes, and storage pools].
Referring to claim 11, see the rejection for claim 1, which incorporates the claimed method. 
Referring to claim 12, see the rejections for claims 2 and 3.
Referring to claim 16, see at least the rejection for claim 1. Kakeda further discloses a tangible, non-transitory, machine-readable medium, comprising machine-readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more processors to perform the claimed steps [fig. 1, management server 0103 comprising CPU 0131 and memory 0132].
Referring to claim 17, see the rejection for claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kakeda in view of Ho et al. (US Pat. 8904412).
Referring to claim 6, Kakeda does not appear to explicitly disclose wherein the resource is a webpage of an application, a component of an application, or both.
However, Ho discloses wherein the resource is a webpage of an application, a component of an application, or both [col. 1, lines 30-35; a resource can also be web-based].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management of configuration information taught by Kakeda so that resources also include a web-based resources as taught by Ho. The motivation for doing so would have been to provide performance metrics for web-based resources.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kakeda in view of Uysal et al. (US Pub. 20110231582).
Referring to claim 7, Kakeda does not appear to explicitly disclose wherein the resource abstraction layer is a category.
However, Uysal discloses wherein the resource abstraction layer is a category [Fig. 1C, element 199; par. 12; each layer of a stack providing performance data comprises a different category of data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management of configuration information taught by Kakeda so that resources also include the different categorical layers taught by Uysal. The motivation for doing so would have been to utilize performance data at various layers [Uysal, par. 10].

Claims 8, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakeda in view of Kumar et al. (US Pub. 20170010948).
Referring to claim 8, Kakeda does not appear to explicitly disclose wherein receiving a request to track the metric data comprises determining whether this is a first time a request to track the metric data related to the resource has been received; and generating a resource table that includes the resource upon determining that this is the first time the request has been received.
However, Kumar discloses wherein receiving a request to track the metric data comprises determining whether this is a first time a request to track the metric data related to the resource has been received; and generating a resource table that includes the resource upon determining that this is the first time the request has been received [pars. 31-33; rules define monitoring levels that provide additional configuration attributes and performance metrics for different CI (the very first rule would generate a new table)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management of configuration information taught by Kakeda to include the rules taught by Kumar. The motivation for doing so would have been to facilitate the monitoring of specific performance metrics for specific configuration attributes [Kumar, abstract and par. 26].
Referring to claim 14, Kakeda does not appear to explicitly disclose wherein linking the CI type and the resource type comprises retrieving a resource table that includes the resource and the first metric data stored in a field of the resource table.
However, Kumar discloses wherein linking the CI type and the resource type comprises retrieving a resource table that includes the resource and the first metric data stored in a field of the resource table [fig. 3; pars. 24-26; rules can define monitoring levels that retrieve performance metrics based on different CI types and configuration attributes (e.g., resources)].
It would have been obvious to combine Kumar with Kakeda for the same reasons provided above for claim 8.
Referring to claim 15, Kakeda does not appear to explicitly disclose wherein linking the CI type and the resource type comprises linking the resource type to an existing resource table that is stored within the database.
However, Kumar discloses wherein linking the CI type and the resource type comprises linking the resource type to an existing resource table that is stored within the database [fig. 3; pars. 24-26; rules define monitoring levels based on configuration attributes stored in a repository (i.e., existing resources)].
It would have been obvious to combine Kumar with Kakeda for the same reasons provided above for claim 8.
Referring to claim 19, see the rejection for claim 8.
Referring to claim 20, see the rejection for claim 8.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kakeda in view of Berry et al. (US Pat. 5872913).
Referring to claim 10, Kakeda does not appear to explicitly disclose wherein the database is organized in a table-per-partition (TPP) hierarchy.
However, Berry discloses wherein the database is organized in a table-per-partition (TPP) hierarchy [col. 3, line 65 – col. 4, line 3; different areas of memory have separate tables].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management of configuration information taught by Kakeda so that tables are organized by partition as taught by Berry. The motivation for doing so would have been to improve system performance [Berry, col. 2, lines 50-53 and col. 4, lines 2-8].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157